Citation Nr: 1502212	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for adjustment reaction with anxious mood (adjustment disorder).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1995 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, September 2008, and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In the June 2008 rating decision, service connection for adjustment reaction with anxious mood was granted.  The RO assigned a 10 percent rating, effective October 3, 2007.  In the January 2009 rating decision, the RO increased the rating to 10 percent, effective October 3, 2007.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a May 2013 decision, the Board denied an increased rating for the Veteran's adjustment disorder.  The Veteran appealed the May 2013 Board decision to the Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision (single judge), the Court vacated the Board's decision that found that the Veteran was not entitled to a rating in excess of 10 percent for his adjustment disorder.  The case has since been returned to the Board for adjudication consistent with the August 2014 Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary prior to adjudication of the Veteran's increased rating claim for his service-connected adjustment disorder.  

As noted above, the Veteran appealed the Board's May 2013 denial of an increased rating to the Court.  In its Memorandum Decision, the Court indicated that the Board had provided inadequate reasons and bases for its denial of an increased rating for the Veteran's adjustment disorder.  In December 2014, the Veteran's representative argued that a remand is necessary to adequately determine the current severity of his adjustment disorder.

A review of the claims file shows that the Veteran was most recently afforded a VA examination for his adjustment disorder in March 2008.  Since that time, he has reported worsening symptoms (see June 2008 statement) and has undergone additional VA treatment for his symptoms.  Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's psychiatric disorder.  

2.  Then, the AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected adjustment disorder.  The claims folders, and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims folders, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes. 

The supporting rationale for all opinions expressed must be provided.

3.  The AOJ should undertake any other development it determines to be warranted. 

4.  Then, the AOJ should readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

